Title: [Diary entry: 22 July 1781]
From: Washington, George
To: 

22d. The enemy did not appear to have had the least intelligence of our movement or to know we were upon the height opposite to them till the whole Army were ready to display. After having fixed upon the ground, & formed our line, I began, with General Rochambeau and the Engineers, to reconnoitre the enemy’s position and Works first from Tippets hill opposite to their left and from hence it was evident that the small redoubt (Fort Charles)  near Kings bridge would be absolutely at the

command of a battery which might be erected thereon. It also appeared equally evident that the Fort on Cox’s hill was in bad repair, & little dependence placed in it. There is neither ditch nor friezing to it, and the No. East Corner appears quite easy of access (occasioned as it would seem by a Rock). The approach from the inner Point (mentioned in the Reconnoitre from the Jersey shore) is secured by a ledge of Rocks which would conceal a party from the observation & view of the ship till it got within abt. 100 Yds. of the Fort round which for that, or a greater distance the ground has little covering upon it of bushes. There is a house on this side under Tippets hill but out of view, I conceive of the crossing place most favourable to a partizan stroke. From this view, and every other I could get of Forts Tryon, Knyphausen & Laurel hill the Works are formidable. There is no Barracks or huts on the East side of the Hill on which Fort Tryon and Knyphausen stands—nor are there any on the hill opposite except those by Fort George. Near the Blew bell there is a number of Houses but they have more the appearance of Stables than Barracks. In the hollow, near the Barrier gate, are about 14 or 15 Tents; which is the only Encampment I could see without the line of Pallisading as the large one discovered on the 18th. through the brake of the Hill betwn. Fort Tryon & Coxss hill was not to be seen from any view I had. A continued Hill from the Creek, East of Haerlam River, & a little below Morris’s White House, has from every part of it, the command of the opposite shore, & all the plain adjoining, within range of shot from batteries which may be erected thereon. The general width of the river along this range of Hills, appears to be from one to two hundred yards. The opposite shore (tho’ more or less marshy) does not seem miry, & the banks are very easy of access. How far the Battery, under cover of the block Ho[use] on the hill No. West of Harlaem town is capable of scouring the plain, is difficult to determine from this side, but it would seem as if the distance was too great to be within the range of its shot on that part of the plain nearest the Creek before mentioned & which is also nearest the height back of our old lines thrown up in the year 1776. It unfortunately happens that in the rear of the (continued) hill before mentioned, there is a deep swamp, and the grounds East of that swamp, are not so high as the heights near Harlaem river. In the rear of this again is the Brunx which is not be crossed without Boats below De Lancys Mills.